MORRISON, Presiding Judge.
By writ of -habeas corpus, -relator, - an inmate of the Texas Prison System, seeks his release, alleging that orders cumulating sentences against him are invalid.
*492Relator was sentenced in Cause No. 14,230 in Anderson County to 35 years in the penitentiary in 1936, which sentence the relator has now served. Subsequently, on April 5, 1944, relator was sentenced to 18 years in the district court of Angelina County in Causes No. 5734 and No. 5735. They were cu-mulated. The sentence in Cause No. 5734 recited: “to run cumulative of any and all sentences now against said defendant, Clyde Tillman, in any and all courts.”
The order of cumulation in Cause No. 5734 is insufficient to cumulate the sentence with any previous sentence. Ex Parte Knox, 165 Texas Cr. Rep. 49, 303 S.W. 2d 388, and cases cited. Therefore, said Cause No. 5734 would run concurrent with the unexpired portion of Cause No. 14,230 from Anderson County. Relator’s prison records indicate that relator has enough time to his credit to satisfy both sentences from Angelina County.
The writ is granted, and the relator is ordered discharged.